
	
		I
		111th CONGRESS
		2d Session
		H. R. 5531
		IN THE HOUSE OF REPRESENTATIVES
		
			June 15, 2010
			Mr. Herger introduced
			 the following bill; which was referred to the
			 Committee on Natural
			 Resources
		
		A BILL
		To amend the Endangered Species Act of 1973 to enable
		  Federal agencies responsible for the preservation of threatened species and
		  endangered species to rescue and relocate members of any of those species that
		  would be taken in the course of certain reconstruction, maintenance, or repair
		  of Federal or non-Federal manmade flood control levees.
	
	
		1.Short titleThis Act may be cited as the
			 Species Rescue
			 Act.
		2.Relocation of
			 members of endangered species and threatened species that would be taken in the
			 course of reconstruction, maintenance, or repair of manmade flood control
			 levees
			(a)Expedited
			 consultation and conferencing; relocation requirementSection 7
			 of the Endangered Species Act of 1973
			 (16 U.S.C. 1536) is amended—
				(1)in subsection
			 (a)(2), by inserting , except in the case of an agency action flood
			 control action (as defined in subsection (b)(5)(B)) for which consultation and
			 conferencing is completed in accordance with subsection (b), after
			 threatened species or;
				(2)in subsection
			 (b)(4) by striking the matter preceding subparagraph (A) and inserting the
			 following:
					
						(4)If after consultation under
				subsection (a)(2) of this section regarding an agency action, other than an
				agency flood control action (as defined in paragraph (5)(B)), the Secretary
				concludes that—
						;
				and
				(3)by adding at the
			 end of subsection (b) the following:
					
						(5)(A)Notwithstanding
				paragraph (1)(A), consultation under subsection (a)(2) and conferencing under
				subsection (a)(4) regarding an agency flood control action shall be concluded
				within the 60-day period beginning on the date on which initiated.
							(B)For purposes of this paragraph, the
				term agency flood control action means an agency action consisting
				of the authorization, funding, or carrying out by an agency of reconstruction,
				maintenance, or repair of a Federal or non-Federal manmade flood control
				levee—
								(i)based on a determination that—
									(I)there exists or is likely to exist
				in the future high water;
									(II)the levee is likely to fail in the
				period of such high water unless the levee is reconstructed, maintained, or
				repaired; and
									(III)such a levee failure would pose
				severe public health and safety risks, place persons residing in areas
				protected by the levee at risk, or cause extensive flooding and significant
				economic damages, including loss of life, property, or habitat; or
									(ii)to address an imminent threat from a
				catastrophic natural event.
								(C)Promptly after conclusion of
				consultation and conferencing regarding an agency flood control action, the
				Secretary shall provide the Federal agency and the applicant concerned, if any,
				a written statement that specifies the impact of the action on endangered
				species and threatened species.
							(D)Not later than 60 days after the
				conclusion of consultation and conferencing regarding an agency flood control
				action, the Secretary, acting through the United States Fish and Wildlife
				Service, any other Federal land management agency, the National Marine
				Fisheries Service, or a State conservation agency, shall relocate from the
				flood control levee with respect to which the action will be carried
				out—
								(i)the members of any threatened species
				or endangered species of plant or animal that the Secretary determines would be
				taken in the course of the action; and
								(ii)any plant or other natural material that
				the Secretary considers to be suitable habitat, or a component of suitable
				habitat, for such species and that the Secretary determines would be damaged,
				destroyed, or removed in the course of the action.
								(E)Except as provided in subparagraph
				(D), the Secretary may not require a non-Federal person to carry out under this
				section any measures to minimize or mitigate the impacts of an agency flood
				control action for which consultation and conferencing is carried out under
				subsections (a)(2) and (a)(4),
				respectively.
							.
				(b)Limitation on
			 prohibition of takingsSection 9(a) of such Act (16 U.S.C.
			 1538(a)) is amended by adding at the end the following new paragraph:
				
					(3)This subsection shall not be
				construed as prohibiting any activity that is authorized, funded, or carried
				out as part of an agency flood control action (as defined in section
				7(b)(5)(B)) after the 60-day period beginning on the date of the completion of
				consultation and conferencing under section 7(a) (2) and (4), respectively,
				regarding the
				action.
					.
			
